NUMBER 13-14-00317-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


IN RE MIKE EAST, ALICE EAST, LISA EAST, AND ALEJANDRO URIAS


                       On Petition for Writ of Mandamus.


                                     ORDER
             Before Justices Rodriguez, Garza, and Benavides
                             Per Curiam Order

       On June 9, 2014, relators Mike East, Alice East, Lisa East, and Alejandro Urias,

filed a petition for writ of mandamus in the above cause seeking to compel the trial court

to vacate its May 30, 2014 order granting presuit depositions under Texas Rule of Civil

Procedure 202. See TEX. R. CIV. P. 202. The Court requests that the real party in interest,

Laura Salinas, or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
       The trial court’s May 30, 2014 order requires the depositions of Mike East and Alice

East to take place on June 16, 2014; the deposition of Lisa East to take place on June

17, 2014; and the deposition of Alejandro Urias to take place on June 27, 2014.

Accordingly, the Court directs that the May 30, 2014 order should be and is STAYED

pending receipt and review of the response to the petition and further order of this Court,

or until the case is finally decided. See id. R. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”).

       IT IS SO ORDERED.

                                                                         PER CURIAM


Delivered and filed the
10th day of June, 2014.




                                                  2